Exhibit 10.15

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT: SC CODE ANN. §15-48-10 ET SEQ. AND THE FEDERAL ARBITRATION ACT:
9 U.S.C. 1 ET SEQ.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY, UPON ITS REQUEST, RECEIVES AN
OPINION OF COUNSEL FOR THE HOLDER OF THIS INSTRUMENT ACCEPTABLE TO THE COMPANY
STATING THAT SUCH SALE, TRANSFER OR OTHER DISPOSITION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND APPLICABLE
STATE LAWS.  THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER
SET FORTH HEREIN AND SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH RESTRICTIONS.  ANY SALE
OR OTHER TRANSFER NOT IN COMPLIANCE WITH THIS WARRANT WILL BE VOID.

 

WARRANT

to purchase

 

50,000

 

Shares of Common Stock of

 

Scio Diamond Technology Corporation

 

Deemed Issue Date:                                   March 25, 2013

 

1.                                      Definitions. Unless the context
otherwise requires, when used herein the following terms shall have the meanings
indicated.

 

“AAA” has the meaning set forth in Section 15.

 

“Arbitration Rules” has the meaning set forth in Section 15.

 

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.

 

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

 

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

 

“Common Stock” means the common stock of the Company.

 

--------------------------------------------------------------------------------


 

“Company” means Scio Diamond Technology Corporation, a Nevada corporation.

 

“Deemed Issue Date” means March 25, 2013.

 

“Dispute” has the meaning set forth in Section 15.

 

“Dispute Notice” has the meaning set forth in Section 15.

 

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means $1.60.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Party” has the meaning set forth in Section 15.

 

“Parties” has the meaning set forth in Section 15.

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of applicable law, rule or regulation, the receipt of any
necessary approvals and authorizations of, filings and registrations with,
notifications to, or expiration or termination of any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and the
rules and regulations thereunder, the Securities Act, and applicable state
securities laws.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, or any successor statute, and
the rules and regulations promulgated thereunder.

 

“Shares” has the meaning set forth in Section 2.

 

“Warrantholder” has the meaning set forth in Section 2.

 

“Warrant” means this Warrant.

 

2.                                      Number of Shares; Exercise Price. This
certifies that, for value received, the undersigned warrantholder whose name
appears on the signature page hereto or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the vesting and
other conditions hereinafter set forth, to acquire from the Company, in whole or
in part, after the receipt of all applicable Regulatory Approvals, if any, up to
an aggregate number of 50,000 fully paid and nonassessable shares of Common
Stock, at a purchase price per share of Common Stock equal to the Exercise
Price.  The number of shares of Common Stock (the “Shares”) and the Exercise
Price are subject to adjustment as provided herein, and all references to
“Common Stock,” “Shares” and “Exercise Price” herein shall be deemed to

 

2

--------------------------------------------------------------------------------


 

include any such adjustment or series of adjustments.

 

3.                                      Exercise of Warrant; Term. Subject to
the restrictions on exercise contained in this Warrant, to the extent permitted
by applicable laws and regulations, the right to purchase the Shares represented
by this Warrant is exercisable, to the extent vested pursuant to the terms of
Section 3, in whole or in part by the Warrantholder, at any time or from time to
time after the execution and delivery of this Warrant by the Company on the date
hereof, but in no event later than 5:00 p.m., New York City time 15 days after
the fifth anniversary of the Deemed Issue Date (the “Expiration Time”), by
(A) the surrender of this Warrant and Notice of Exercise annexed hereto, duly
completed and executed on behalf of the Warrantholder, at the principal
executive office of the Company (or such other office or agency of the Company
in the United States as it may designate by notice in writing to the
Warrantholder at the address of the Warrantholder appearing on the books of the
Company), and (B) payment of the Exercise Price for the Shares thereby purchased
by tendering in cash, by certified or cashier’s check payable to the order of
the Company, or by wire transfer of immediately available funds to an account
designated by the Company.

 

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time a new warrant in substantially identical form for the purchase of that
number of Shares equal to the difference between the number of Shares subject to
this Warrant and the number of Shares as to which this Warrant is so exercised. 
Notwithstanding anything in this Warrant to the contrary, the Warrantholder
hereby acknowledges and agrees that its exercise of this Warrant for Shares is
subject to the conditions that (x) the Warrantholder will have first received
any applicable Regulatory Approvals and (y) the exercise is subject to a valid
exemption from registration under federal and applicable state securities laws.

 

In connection with any exercise of the Warrant, Warrantholder agrees to provide
the Company with such information and confirmations as the Company may
reasonably request in order for the Company to confirm that the exercise is
subject to a valid exemption from registration under federal and applicable
state securities laws and that the Warrantholder is making an informed decision
to exercise the Warrant.

 

The Warrantholder represents and warrants that the Warrantholder is an
“accredited investor” as such term is defined in Regulation D, Rule 501, and is
acquiring the Warrant, and any Shares issued pursuant to the Warrant, for
investment and not for distribution or resale to others in violation of federal
or state securities laws.

 

4.                                      Issuance of Shares; Authorization;
Listing.  Certificates for Shares issued upon exercise of this Warrant will be
issued in such name or names as the Warrantholder may designate and will be
delivered to such named Person or Persons within a reasonable time after the
rights represented by this Warrant shall have been so exercised.  The Company
hereby represents and warrants that any Shares issued upon the exercise of this
Warrant in accordance with the provisions of Section 4 hereof will be duly and
validly authorized and issued, fully paid and nonassessable and free from all
taxes, liens and charges (other than liens or charges created by the
Warrantholder, income and franchise taxes incurred in connection with the
exercise of the Warrant or taxes in respect of any transfer occurring
contemporaneously therewith). The Company agrees that the Shares so issued will
be deemed to have been issued to the Warrantholder as of the close of business
on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date.  The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then

 

3

--------------------------------------------------------------------------------


 

issuable upon exercise of this Warrant at any time.  If the Common Stock is
listed on a national securities exchange at the time of exercise of this
Warrant, then the Company will use good faith efforts to cause the Shares
issuable upon exercise of this Warrant to be listed on such national securities
exchange.

 

5.                                      Legends.  The Warrantholder agrees to
the imprinting of a legend on the Shares issued upon the exercise of this
Warrant pursuant to this Agreement in substantially the following form:

 

THE ISSUANCE OF THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE LAWS,
AND THESE SHARES OF COMMON STOCK MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND/OR SUCH LAWS COVERING THIS CERTIFICATE
OR THE COMPANY, UPON ITS REQUEST, RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER
OF THIS CERTIFICATE ACCEPTABLE TO THE COMPANY STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT, OFFER, PLEDGE OR OTHER DISTRIBUTION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE LAWS.

 

Certificates evidencing the Shares issued upon the exercise of this Warrant may
be issued without such a legend if the Company determines that such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the SEC) and
applicable state laws.

 

6.                                      Fractional Shares or Scrip. The Company
may issue fractional Shares or scrip representing fractional Shares upon any
exercise of this Warrant.

 

7.                                      No Rights as Stockholders; Transfer
Books. This Warrant does not entitle the Warrantholder to any voting rights or
other rights as a stockholder of the Company prior to the date of exercise
hereof.

 

8.                                      Charges, Taxes and Expenses. Any third
party (including transfer agent) issue or transfer tax or other incidental
expense in respect of the issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be paid by the
Warrantholder.

 

9.                                      Transfer/Assignment.

 

(A)                               This Warrant and all rights hereunder may not
be sold, assigned, or otherwise transferred without the express written consent
of the Company.  If and to the extent that the Company provides such consent
(which shall be in the sole discretion of the Company), this Warrant and the
rights hereunder shall be transferable, in whole or in part, upon the books of
the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 4.  All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 9 shall be
paid by the Warrantholder.

 

4

--------------------------------------------------------------------------------


 

(B)                               Until any transfer of this Warrant is made in
the warrant registry, the Company may treat the Warrantholder as the absolute
owner hereof for all purposes; provided, however, that if and when this Warrant
is properly assigned in blank, the Company may (but shall not be obligated to)
treat the bearer hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary.

 

10.                               Exchange and Registry of Warrant. This Warrant
is exchangeable, upon the surrender hereof by the Warrantholder to the Company,
for a new warrant or warrants of like tenor and representing the right to
purchase the same aggregate number of Shares.  The Company shall maintain a
registry showing the name and address of the Warrantholder as the registered
holder of this Warrant. This Warrant may be surrendered for exchange or exercise
in accordance with its terms, at the office of the Company, and the Company
shall be entitled to rely in all respects, prior to written notice to the
contrary, upon such registry.

 

11.                               Loss, Theft, Destruction or Mutilation of
Warrant. Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant, and in the case
of any such loss, theft or destruction, upon receipt of a bond, indemnity or
security reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Company shall
make and deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant,
a new Warrant of like tenor and representing the right to purchase the same
aggregate number of Shares as provided for in such lost, stolen, destroyed or
mutilated Warrant.

 

12.                               Saturdays, Sundays, Holidays, etc. If the last
or appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a business day, then such action may be
taken or such right may be exercised on the next succeeding day that is a
business day.

 

13.                               Adjustments and Other Rights. The Exercise
Price and the number of Shares issuable upon exercise of this Warrant shall be
subject to adjustment from time to time as follows; provided, that if more than
one subsection of this Section 13 is applicable to a single event, the
subsection shall be applied that produces the largest adjustment and no single
event shall cause an adjustment under more than one subsection of this
Section 13 so as to result in duplication:

 

(A)                               Stock Splits, Subdivisions, Reclassifications
or Combinations. If the Company shall (i) declare and pay a dividend or make a
distribution on its Common Stock in shares of Common Stock, (ii) subdivide or
reclassify the outstanding shares of Common Stock into a greater number of
shares, or (iii) combine or reclassify the outstanding shares of Common Stock
into a smaller number of shares, the number of Shares issuable upon exercise of
this Warrant at the time of the record date for such dividend or distribution or
the effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.  In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment, by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

 

(B)                               Business Combinations. In case of any Business
Combination or reclassification of Common Stock (other than a reclassification
of Common Stock referred to in Section 13(A)), the Warrantholder’s right to
receive Shares upon exercise of this Warrant shall be converted into the right
to

 

5

--------------------------------------------------------------------------------


 

exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Warrantholder
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to the Warrantholder’s right to exercise this Warrant in exchange
for any shares of stock or other securities or property pursuant to this
paragraph.  Unless otherwise determined by the Board of Directors in connection
with a Business Combination, in determining the kind and amount of stock,
securities or the property receivable upon exercise of this Warrant following
the consummation of such Business Combination, if the holders of Common Stock
have the right to elect the kind or amount of consideration receivable upon
consummation of such Business Combination, then the consideration that the
Warrantholder shall be entitled to receive upon exercise shall be deemed to be
the types and amounts of consideration received by the majority of all holders
of the shares of common stock that affirmatively make an election (or of all
such holders if none make an election).

 

(C)                               Rounding of Calculations; Minimum Adjustments.
All calculations under this Section 13 shall be made to the nearest one-tenth
(1/10th) of a cent or to the nearest one-hundredth (1/100th) of a share, as the
case may be.  Any provision of this Section 13 to the contrary notwithstanding,
no adjustment in the Exercise Price or the number of Shares into which this
Warrant is exercisable shall be made if the amount of such adjustment would be
less than $0.01 or one-tenth (1/10th) of a share of Common Stock, but any such
amount shall be carried forward and an adjustment with respect thereto shall be
made at the time of and together with any subsequent adjustment which, together
with such amount and any other amount or amounts so carried forward, shall
aggregate $0.01 or 1/10th of a share of Common Stock, or more.

 

(D)                               Timing of Issuance of Additional Common Stock
Upon Certain Adjustments. In any case in which the provisions of this Section 13
shall require that an adjustment shall become effective immediately after a
record date for an event, the Company may defer until the occurrence of such
event (i) issuing to the Warrantholder of this Warrant exercised after such
record date and before the occurrence of such event the additional shares of
Common Stock issuable upon such exercise by reason of the adjustment required by
such event over and above the shares of Common Stock issuable upon such exercise
before giving effect to such adjustment and (ii) paying to such Warrantholder
any amount of cash in lieu of a fractional share of Common Stock; provided,
however, that the Company upon request shall deliver to such Warrantholder a due
bill or other appropriate instrument evidencing such Warrantholder’s right to
receive such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.

 

(E)                                Other Events.  The Exercise Price or the
number of Shares into which this Warrant is exercisable shall not be adjusted
solely as a result of a change in the par value of the Common Stock or a change
in the jurisdiction of incorporation of the Company.

 

(F)                                 Statement Regarding Adjustments. Whenever
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be adjusted as provided in Section 13, the Company shall
forthwith file at the principal office of the Company a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the number of Shares into which this Warrant shall
be exercisable after such adjustment.

 

(G)                               Notice of Adjustment Event. In the event that
the Company shall propose to take any action of the type described in this
Section 13 (but only if the action of the type described in this Section 13
would result in an adjustment in the Exercise Price or the number of Shares into
which this Warrant is

 

6

--------------------------------------------------------------------------------


 

exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the
Warrantholder, in the manner set forth in Section 13(F), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant.  Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.

 

(H)                              Adjustment Rules. Any adjustments pursuant to
this Section 13 shall be made successively whenever an event referred to herein
shall occur.  If an adjustment in Exercise Price made hereunder would reduce the
Exercise Price to an amount below par value of the Common Stock, then such
adjustment in Exercise Price made hereunder shall reduce the Exercise Price to
the par value of the Common Stock.

 

14.                               Governing Law. This Warrant and all rights,
obligations and liabilities hereunder shall be governed by and construed under
the laws of the State of South Carolina without giving effect to conflicts of
laws principles.

 

15.                               Dispute Resolution.

 

(A)                               General.  Any claim of, or dispute or
controversy involving, the Company or the Warrantholder (each a “Party” and,
collectively the “Parties”) arising out of, connected with, or relating to this
Warrant, the subject matter of this Warrant, its formation or execution, or any
right or obligation created by this Warrant, irrespective of the legal theory or
claims underlying such claim, dispute, or controversy (including tort or
statutory claims) (“Dispute”), shall be resolved in accordance with this
Section 15.

 

(B)                               Dispute Notice.  The Party asserting the
Dispute will give prompt notice to the other Party describing the Dispute in
reasonable detail (“Dispute Notice”).

 

(C)                               Informal Proceedings.  Prior to the initiation
of formal dispute resolution procedures, the Parties shall first attempt to
resolve their dispute informally.  Towards that end, promptly after receipt of
the Dispute Notice, the Parties, personally or through party representatives,
will negotiate in good faith to resolve the Dispute.  The specific format for
the discussions shall be left to the discretion of the designated
representatives.

 

(D)                               Formal Proceedings.  Formal proceedings for
the resolution of a dispute pursuant to this Section 15 may not be commenced
until the earlier of:

 

(i)                                     the Parties or designated Party
representatives concluding in good faith that amicable resolution through
continued negotiation of the matter does not appear likely; or

 

(ii)                                  30 business days from the date of the
Dispute Notice.  (This period shall be deemed to run notwithstanding any claim
that the process described in this Section was not followed or completed).

 

(E)                                Mandatory Arbitration.

 

(i)                                     Upon demand of any Party (whether made
before or after institution of any judicial proceeding), any dispute shall be
referred to arbitration, and the final decision rendered shall be binding upon
the Parties to this Agreement.  Disputes include, without limitation, tort

 

7

--------------------------------------------------------------------------------


 

claims, counterclaims, securities law claims, contract claims, disputes as to
whether a matter is subject to binding arbitration, claims brought as class
actions, or claims arising out of or connected with the transaction reflected by
any Warrant.

 

(ii)                                  To the extent not specified or modified
hereafter, arbitration shall be conducted under and governed by the Commercial
Arbitration Rules (the “Arbitration Rules”) promulgated by the American
Arbitration Association (“AAA”), the Securities Arbitration Supplementary
Procedures promulgated by the AAA, and Chapter 48 of Title 15 of the Code of
Laws of South Carolina, as amended (the South Carolina Uniform Arbitration
Act).  All arbitration hearings shall be conducted in Greenville County, South
Carolina.  The Expedited Procedures set forth in the Arbitration Rules shall be
applicable to claims of less than $100,000.  All applicable statutes of
limitation shall apply to a dispute.  A judgment upon the award may be entered
in any court having jurisdiction over the Party.

 

(iii)                               Where the claim amounts to or exceeds
$100,000, the arbitration shall be conducted before three arbitrators, who shall
be licensed attorneys in the State of South Carolina.  All plaintiffs/claimants
in the action shall be permitted the selection of one arbitrator and all
defendants/respondents shall be permitted the selection of the second
arbitrator.  (For purposes of selection of the arbitrators, third-party,
counter, or cross claimants shall not be recognized).  The two selected
arbitrators shall then select the third arbitrator.

 

(iv)                              Where the claim is less than $100,000, the
arbitration shall be conducted before a single arbitrator, who shall be a
licensed attorney in the State of South Carolina.  This arbitrator shall be
selected by mutual agreement of the Parties.

 

(F)                                 Litigation.  In the event that the
provisions hereof requiring binding arbitration shall for any reason be deemed
unenforceable (or if no Party demands that a Dispute be submitted to binding
arbitration), the Parties agree as follows:

 

(i)                                     Consent to Jurisdiction.  Each Party
consents to the jurisdiction of the State Courts of Greenville County, South
Carolina, or the Federal Courts of South Carolina located in Greenville County. 
Each Party expressly and irrevocably consents to the jurisdiction of the
aforesaid courts and waives any defenses of lack of personal jurisdiction,
improper venue, or forum non conveniens.

 

(ii)                                  Exclusive Selection of Forum.  The parties
agree that any disputes between them (in contract, tort, statute, or any other
legal theory including claims of fraud, suppression, misrepresentation, and
fraud in the inducement) or any disputes arising under this Agreement shall be
exclusively resolved in the State Courts of Greenville County, South Carolina,
or the Federal Courts of South Carolina located in Greenville County.

 

(iii)                               Waiver of Right to Jury Trial.  Each Party
waives their respective right to a trial by jury with respect to any Dispute. 
Each Party acknowledges and understands that this waiver is a material
inducement to enter into a business relationship, that each has relied on this
waiver in entering into this Warrant, and that each will continue to rely on the
waiver in their related future dealings.  Each Party represents and warrants
that each has had the opportunity of reviewing this jury waiver with legal
counsel, and that each knowingly and voluntarily waives its jury trial rights.

 

(G)                               Expiration.  The foregoing obligations,
contained in this Section 15, shall indefinitely survive the expiration or
earlier termination of this Warrant.

 

8

--------------------------------------------------------------------------------


 

16.                               Binding Effect. This Warrant shall be binding
upon any successors or assigns of the Company and the successors and permitted
assigns of the Warrantholder.

 

17.                               Amendments. This Warrant may be amended and
the observance of any term of this Warrant may be waived only with the written
consent of the Company and the Warrantholder.

 

18.                               Notices. Any notice, request, instruction or
other document to be given hereunder by any party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally, or by facsimile, upon confirmation of receipt, or
(b) on the second business day following the date of dispatch if delivered by a
recognized next day courier service. All notices hereunder shall be delivered to
the addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

If to the Company:

 

Scio Diamond Technology Corporation

411 University Ridge Suite D

Greenville, SC 29601

(Address of principal executive offices)

 

If to the Warrantholder:

 

Theodorus Strous

Urbanização do Barrocal 1

Rua d Tomilho, A22

8365-211 Pêra

Portugal

 

19.                               Acceptance.  Receipt of this Warrant by the
Warrantholder shall constitute acceptance of and agreement to all of the terms
and conditions contained herein.

 

20.                               Entire Agreement. This Warrant is issued in
full satisfaction of the Company’s obligation to issue warrants pursuant to the
Lease.  This Warrant and the forms attached hereto contain the entire agreement
between the Parties with respect to the subject matter hereof and supersede all
prior and contemporaneous arrangements or undertakings with respect thereto.
This Warrant may be executed and delivered in one or more counterparts
(including by means of telecopied, facsimile or emailed signature pages), any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same agreement.

 

21.  Severability.  If any term, provision, covenant, clause, phrase, word, or
condition of this Agreement or the Warrant is held by a court of competent
jurisdiction to be invalid, illegal, or unenforceable, then such term,
provision, covenant, clause, phrase, word or condition shall be ineffective to
the extent of such invalidity, illegality or unenforceability, but the remainder
of the Agreement and/or Warrant, as applicable (including, as an example and
without limitation, the remainder of a provision that contains an unenforceable
clause, phrase or word), shall remain in full force and effect to the fullest
extent permitted by law and shall be in no way impaired or invalidated.

 

9

--------------------------------------------------------------------------------


 

[Form of Notice of Exercise]

Date:           

 

TO:                           Scio Diamond Technology Corporation

 

RE:                           Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 4 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

 

Number of Shares of Common Stock

 

 

 

Aggregate Exercise Price:

 

 

 

 

Holder:

 

 

By:

 

 

Name:

 

 

Title:

 

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

 

Dated:

 

 

 

 

 

 

COMPANY: SCIO DIAMOND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael McMahon

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jonathan Pfohl

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

AGREED AND ACKNOWLEDGED BY

 

 

 

WARRANTHOLDER:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:  Theodorus Strous

 

 

 

 

[Signature Page to Warrant]

 

11

--------------------------------------------------------------------------------